DEATILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2. Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows. Claim 20 defines "a program causing the computer to execute: a procedure of detecting a change in a relative position relation between the image capturing section and a subject; and a procedure of setting a thinning-out amount of a line thinning-out operation of the image capturing section according to the change in the relative position relation”. However, the claim does not define a non –transitory computer- readable medium and is thus non-statutory for that reason (i.e., "When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized"- Guidelines Annex IV). That is, the scope of the presently claimed program can range from paper on which the program is written, to a program simply contemplated and memorized by a person.

Claim Interpretation
3. The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language considering the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by enough structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites enough structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting enough structure, material or acts to entirely perform the recited function. 

3.  Claim limitations “ detecting section that ;  thinning-out setting section that; a reading-out setting section that; an inertial measurement section that;  a recognition processing section that;  and an image processing section that;  has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder, detecting section ;  thinning-out setting section ; a reading-out setting section ; an inertial measurement section;  a recognition processing section ;  and an image processing section,  coupled with functional language “that - - -”.

4.  Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-18 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
However, the written description fails to clearly link or associate the above disclosed structures:  detecting section; thinning-out setting section; a reading-out setting section; an inertial measurement section; a recognition processing section; and an image processing section. thus, the examiner issues the following 112 (b) and 112 (a) rejection.

                                                   Claim Rejections - 35 USC § 112
        The following is a quotation of 35 U.S.C. 112(b):
(b) The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5.  claims 1 -18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre- AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The written description fails to clearly link or associate the above disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6.  Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure must show with reasonable clarity to those skilled in the art that applicant was in possession of the invention as claimed. Possession is shown by describing the claimed invention with all its limitations. For example, a mere restatement of the function in the specification without more description of the means that accomplish the function would likely fail to provide adequate written description under section § 112(a) for a § 112(f) limitation. 
                                       
                      To overcome the rejection Applicant may:
 (a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph; or 
(b) Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or

(c) State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification and linked or associated to the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01 (o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7. Claim(s) [1-2, 5, 10-11, 16 and 19-20] is/are rejected under 35 U.S.C. 102 (a1) as being anticipated by Ito (US. 2013/0301877).



Re Claim [1], Ito discloses  an information processing device (see fig. 1) comprising: a motion detecting section that detects a change in a relative position relation between an image capturing section and a subject (see 105 fig. 1 [ by the virtue of measuring the speed of the detected moving object]); and a thinning-out setting section  (see 103 fig. 1)  that sets a thinning-out amount of a line thinning-out operation of the image capturing section according to a detection result obtained by the motion detecting section (see ¶0020, The image sensor control unit 103 controls the image sensor unit 101 to perform, based on the detection information and measurement information obtained from the moving object detection unit 104 and the moving speed measurement unit 105, skip-reading out from the full pixel array, partial reading out from a designated region, and frequency control of reading out).

Re Claim [2], Ito further discloses, wherein the thinning-out setting section increases the thinning-out amount with increase of the change detected by the motion detecting section (see ¶0029, a car, an animal, and a person are assumed to be detected as moving objects among the objects read out and captured from the full pixel array. In this case, the reading out region is set as the widest and the reading out frequency is set as the highest for the moving object 301 which is a car that is considered to have the highest moving speed).

Re Claim [5],  Ito further discloses, further comprising: a reading-out setting section (103 fig. 1) that sets a direction of a line reading-out order in the image capturing section according to the detection result obtained by the motion detecting section (see 103, fig. 1 and ¶0029, a car, an animal, and a person are assumed to be detected as moving objects among the objects read out and captured from the full pixel array. In this case, the reading out region is set as the widest and the reading out frequency is set as the highest for the moving object 301 which is a car that is considered to have the highest moving speed. The reading out region is set to be narrower and the reading out frequency is set to be lower in sequence for the moving object 311 which is an animal and the moving object 321 which is a person).


Re Claim [10], Ito further discloses, wherein the motion detecting section detects the change in the relative position relation on a basis of an image capturing scene (see for example fig. 2 and ¶0029, an animal, and a person are assumed to be detected as moving objects among the objects read out and captured from the full pixel array. In this case, the reading out region is set as the widest and the reading out frequency is set as the highest for the moving object 301 which is a car that is considered to have the highest moving speed).

Re Claim [11], Ito further discloses, wherein the motion detecting section detects the change in the relative position relation on a basis of an image obtained by the image capturing section (see ¶0022, The moving speed measurement unit 105 measures the speed of the moving object by calculating the amount of movement between image frames of the moving object detected and tracked by the moving object detection unit 104).

Re Claim [16],  Ito further discloses, further comprising: an image processing section that conducts a corresponding-point search by using an image obtained by the image capturing section, (see 104, when tracking)  wherein the image processing section adjusts a search range according to the thinning-out amount set by the thinning- out setting section (see ¶0021, moving object tracking is also made possible by storing part of the moving object as a template).


Re Claim [19], Claim 19 has substantially same limitation as claim 1 above thus analyzed and rejected by the same reasoning.

Re Claim [20], claim 20 is a program for executing the function of claim 1 and the steps of claim 19, thus analyzed and rejected by the same reasoning.

8. Claim(s) [1 and 7-9] is/are rejected under 35 U.S.C. 102 (a1) as being anticipated by (Jp2018007077) hereinafter Jp7077.

Re Claim [1], Jp7077 discloses  an information processing device (see fig. 1) comprising: a motion detecting section  (see the attached document:  page 3, paragraph 7, 12, the vehicle speed sensor 12) that detects a change in a relative position relation between an image capturing section and a subject (see moving speed of the vehicle 1, [by the virtue of determining  the moving speed of the vehicle,  the change in distance between the camera on the vehicle and a target object can be known, as discussed in page 3 paragraph 7 of the attached translation document]); and a thinning-out setting section  (see the attached document:  the control device 4)  that sets a thinning-out amount of a line thinning-out operation of the image capturing section according to a detection result obtained by the motion detecting section (see the attached document, page 2 paragraph 6 and page 10, paragraph 2,  A detection signal from the vehicle speed sensor 12 is input to the control device 4 and The control device 4 of the vehicle 1 increases the frame rate, decreases the thinning rate, and increases the gain of the unit area 131 corresponding to the attention area 82 as compared with the case of the semi-interest area 81. The lower the decimation rate, the higher the resolution. By increasing at least one of the resolutions, the frame rate, and the gain, detailed information around the first intersection P can be obtained in the attention area 82, and power consumption and heat generation can be suppressed in the quasi-interest area 81 to improve efficiency. Imaging can be performed).

Re Claim [7], Jp7077 further discloses, wherein the motion detecting section detects the change in the relative position relation on a basis of motion of a moving body on which the image capturing section is mounted (see the attached document, fig. 1 and   the moving speed of the vehicle 1).

Re Claim [8], Jp7077 further discloses, wherein the moving body includes a vehicle, and the change in the relative position relation is detected on a basis of a vehicle speed and a steering angle (see attached document fig. 1 and page 3 paragraph 2).

Re Claim [9], Jp7077 further discloses, wherein the motion detecting section detects the change in the relative position relation on a basis of a measurement result obtained by an inertial measurement section that is provided to the moving body on which the image capturing section is mounted (see the attached document:  page 3, paragraph 7, 12, the vehicle speed sensor 12).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the way the invention was made.

9. Claim [18] is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US.  2013/0301877) in view of   Sasaki (US. 2007/0120997).

Re Claim [18], Ito doesn’t seem to explicitly disclose further comprising: the image capturing section that performs a rolling shutter operation.

 Nonetheless in the same field of endeavor Sasaki discloses an image processing device as Io (see for example Sasaki fig. 1). Sasaki further discloses an image capturing section that performs a rolling shutter operation (see ¶004, a rolling-shutter-type image capturing apparatus represented by an image capturing apparatus equipped with CMOS sensors provides the same exposure time but different exposure starting time for each pixel or each line of pixels in one frame image).

 Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify Ito before the effective filling date of the claimed invention by the teachings of Sasaki since would allow also to have greater read-out speed, thus enhance usability.

Allowable Subject Matter
Claims [3-4, 6, 12-15 and 17] are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.


Conclusion
10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
12. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698